          Case 4:19-cv-00176-JM Document 16 Filed 04/29/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

ELIJAH M. JOHNSON                                                                PLAINTIFF

v.                                 No. 4:19-cv-00176-JM

STATE OF ARKANSAS; et al.                                                    DEFENDANTS

                                          ORDER

       On January 17, 2020, the Court ordered plaintiff Elijah M. Johnson to provide proof of

service of summons and complaint within fourteen days from the entry of that Order. Johnson

has not complied. This action is therefore dismissed without prejudice as to all remaining

defendants.

       IT IS SO ORDERED this 29th day of April, 2020.




                                                  JAMES M. MOODY JR.
                                                  UNITED STATES DISTRICT JUDGE
